By the Court.

Benning, J.
delivering the opinion.
The Act under which this case proceeded, provides that one of the commissioners “shall be a physician.” (Cobb’s Dig. 343.)
Was Wm. B. Hardeman a physician?
Pie, though practising and holding a diploma from “Jefferson Medical College of Philadelphia,” has never been licensed as a physician by “the Board of Physicians of this State.”
The first section of the Act of 1825, “ to regulate the licensing of physicians,” &c. contains these words: “ no person shall be allowed to practice physic and surgery, or any of the branches thereof, or in any cases prescribe for the cure of dis- . eases for fee or reward, unless hb or they shall have been first licensed to do so, in the manner hereinafter prescribed.”' *597(Cobb's Digest, 886.) This Act, after being repealed in 1836, was revived by the Act of 1839, and again by the Act of 184T. (Id. 889.)
Now the question is, when the Legislature declares that a physician was to be one of the commissioners, did it mean some person only who had obtained a license to practice physic from the board of physicians, or did it mean such person and any other who might have obtained such license from some foreign board of physicians or some foreign medical school or institution?
And in the opinion of this Court, the Legislature must have meant a person of the former sort and no other. When the Legislature speaks of Judges, Justices of the Peace, Clerks, Sheriffs, Executors, Administrators, Guardians, Jurors, Voters —citizens even, it means, unless there is something decisive to show the contrary, persons who are such, respectively, by the laws of Georgia. So, when it mentions physicians, it must be considered to mean only persons who it has said shall bo considered worthy to serve as physicians — and who are they ? Only such as the board of physicians may have licensed to practice physic; for it is only such that tho Legislature has allowed to charge for their services; and therefore, it must be only such that the Legislature considers capable of rendering services of any value. It is to be presumed, that if the Legislature had considered others capable of rendering services of any value, it would have allowed them to be paid for such services.
It follows, that in the opinion of this Court, the Court below was right in dismissing the case on one of the grounds, that Hardeman had not been licensed as a physician by the board of physicians of this State.
And this renders it unnecessary to decide the sufficiency of ■the other ground on which the case was dismissed.
So the judgment of the Court below ought to be affirmed.